STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re MCCRORY, Minors.                                               May 31, 2016

                                                                     No. 329452
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 11-498542-NA


Before: GADOLA, P.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

       Respondent appeals as of right the order terminating her parental rights to her minor
children, SM, LM, and JM under MCL 712A.19b(3)(a)(ii), (g), and (j).1 We affirm.

        This case arises from respondent’s failure to care for her children. The children were
removed from her home in July of 2014 based on reports that she was acting erratically and
threatening to hit the children with an extension cord. From July 2014 to July 2015, respondent
did not visit her children once, and did not take part in any of the services offered to her as part
of her parenting agreement.

       On appeal, respondent argues that the trial court clearly erred when it terminated her
parental rights. We disagree.

        We “review for clear error a trial court’s factual findings as well as its ultimate
determination that a statutory ground for termination of parental rights has been proved by clear
and convincing evidence.” In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). “A finding
is clearly erroneous [if] although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.” Id. (citation
and quotation marks omitted). We further review “de novo the interpretation and application of
statutes and court rules.” Id. We also review for clear error the trial court’s decision that
termination is in the child’s best interest. In re White, 303 Mich. App. 701, 713; 846 NW2d 61
(2014).


1
  Three respondent fathers’ parental rights to the three children were terminated in the same
order as well. NO Jones is the father of LM. However, the fathers of SM and JM are unknown.
None of the fathers have appealed.


                                                -1-
                                  I. STATUTORY GROUNDS

        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). If a statutory ground has been proven by clear
and convincing evidence, but one or more other grounds were erroneously relied upon for
termination, the error is harmless, as only one statutory ground is required for termination. In re
Powers Minors, 244 Mich. App. 111, 118; 624 NW2d 472 (2000).

       Respondent’s parental rights were terminated under MCL 712A.19b(3)(a)(ii), (g), and (j).
The relevant provisions of MCL 712A.19b(3) provide the following:

                                             * * *

               (a) The child has been deserted under . . . the following circumstances:

                                             * * *

              (ii) The child’s parent has deserted the child for 91 or more days and has
       not sought custody of the child during that period.

                                             * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                             * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        Clear and convincing evidence was presented to support each of the statutory grounds
used for termination. MCL 712A.19b(3)(a)(ii) was supported by evidence that respondent had
entirely failed to see her children throughout the pendency of her case—a period stretching from
July 2014 to June/July 2015. Moreover, she failed to participate in any services or classes
required as part of her parent agency plan. Also, respondent failed to offer any financial support
for the children throughout the duration of the case. Respondent’s complete failure to see her
children and participate in her plan for almost one year easily satisfies this statutory ground.
This Court, in In re Laster, 303 Mich. App. 485, 492-493; 845 NW2d 540 (2013), held as much
even where the respondent parent actually made some contact by telephone with his children.
This Court held that MCL 712A.19b(3)(a)(ii) was satisfied where the respondent father failed to
see his children or provide any support for them, despite the existence of “some phone contact.”
Id.



                                                -2-
        Termination under MCL 712A.19b(3)(g) was also supported by the evidence that
respondent entirely failed to see her children and to participate in her plan for almost one year.
Such conduct establishes that respondent failed to provide proper care or custody, and that there
is no reasonable expectation that she could do so within reasonable time considering the age of
the children. The Michigan Supreme Court has instructed that “a parent’s failure to comply with
the parent-agency agreement is evidence of a parent’s failure to provide proper care and custody
for the child.” In re JK, 468 Mich. 202, 214; 661 NW2d 216 (2003). Accordingly, in In re
Laster, 303 Mich. App. at 494, this Court held that this statutory ground was satisfied based on the
respondent father’s failure to see his children and participate in offered services: “[H]e did not
provide support for the children, he failed to make himself available for a home assessment, he
did not participate in other voluntary services, such as therapy and parenting classes, and he had
not visited the children while [the] case was pending.” The situation is identical here, and
therefore, this statutory ground was supported by clear and convincing evidence.

        While the evidence pertaining to MCL 712A.19b(3)(j) is weaker than the evidence used
to support the other two statutory grounds, we are not “left with the definite and firm conviction
that a mistake has been made.” In re Mason, 486 Mich. at 152 (citation and quotation marks
omitted). Evidence of respondent’s untreated mental health issues did not explicitly suggest that
she was dangerous to anyone—merely that she gave nonsense answers when questioned by
social workers. The substance of the evidence of respondent’s mental illness consisted of mere
declaratory statements that she indeed had bipolar disorder and schizophrenia. This Court has
upheld termination under MCL 712A.19b(3)(j) when a parent actually harmed a child due to
mental health conditions or placed the child in harm’s way as a result of the mental health
conditions. See, e.g., In re Gonzales/Martinez, 310 Mich. App. 426, 433-434; 871 NW2d 868
(2015) (holding that statutory ground was satisfied where emotionally unstable parent had a
history of assault and actually slapped her child when the child told her that she was sexually
abused); In re Utrera, 281 Mich. App. 1, 24-25; 761 NW2d 253 (2008) (holding that statutory
ground was supported when, among other things, bipolar parent allowed abusive men to live
with her). Evidence was presented, however, that respondent had threatened the children with an
extension cord on July 8, 2014, and that she was subsequently taken to a hospital for
psychological evaluation due to her “psychotic” state. While no evidence was presented that the
children were actually harmed, respondent left her mental health issues untreated throughout the
duration of the case. Ultimately, the evidence presented reasonably supports the conclusion that
respondent, due to her mental health conditions, threatened her children, and that there is a
reasonable likelihood that the children will be harmed if they are returned to her.

                                      II. BEST INTERESTS

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). The trial court must find that termination is in the child’s best
interests by a preponderance of the evidence. In re White, 303 Mich. App. 701, 713; 846 NW2d
61 (2014). “The trial court should weigh all the evidence available to determine the children’s
best interests.” Id. “To determine whether termination of parental rights is in a child’s best
interests, the court should consider a wide variety of factors that may include the child’s bond to
the parent, the parent’s parenting ability, the child’s need for permanency, stability, and finality,

                                                -3-
and the advantages of a foster home over the parent’s home.” Id. (citation and quotation marks
omitted). Furthermore, a parent’s mental health and substance abuse problems may be
considered in determining best interests. In re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001).

        Sufficient evidence was presented to support the trial court’s conclusion that termination
was in the children’s best interests. Paramount to this conclusion is the fact that respondent and
the children shared no bond. The caseworker handling respondent’s case testified, “I’ve been the
case worker since July of last year, [and] the children have never asked me about their Mother.”
Respondent did not see her children once throughout the year-long case. Respondent also did
not participate in any services or attempt to take steps to get her children back. It is clear that
there was no demonstrated bond between respondent and her children. Moreover, respondent’s
failure to participate at all in her plan reflects a reasonable probability that she does not possess
necessary parenting abilities and skills. Additionally, termination affords the children
permanency and stability, as they would no longer have to endure additional months of
uncertainty as a result of their mother’s failure to act. The trial court did not err in finding that
termination was in the children’s best interests.

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Deborah A. Servitto
                                                              /s/ Douglas B. Shapiro




                                                -4-